Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This action is a non-final office action in response to application 16/282,479 filed on February 22, 2019. Claim(s) 1-5 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on March, 16, 2018, under 35 U.S.C. 119 (a)-(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

	“an article size recognizing section that,” and the steps to
be performed by the section in Claim(s) 1, 4, and 7
	“an possible accommodation capacity recognizing section that,” and the steps to be performed by the section in Claim 1
	“an accommodation determining section that,” and the steps to be performed by the section in Claim(s) 1-4
	“an notifying section that,” and the steps to be performed by the section in Claim 1
	“an article kind recognizing section that,” and the steps to be performed by the section in Claim 2
	“an priority order setting section that,” and the steps to be performed by the section in Claim 3
	“an vehicle room situation recognizing section that,” and the steps to be performed by the section in Claim 5
	“an seat arrangement information acquiring section that,” and the steps to be performed by the section in Claim 4

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In this case, the corresponding structure for a vehicle room situation recognizing section is a seatbelt sensor and/or camera, as taught in applicant’s specification 0077. For purposes of analysis the examiner has interpreted the vehicle room situation recognizing section as a mobile device with a camera that is able to determine the number of passengers, see below rejection.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim(s) 1-5, respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

	MPEP 2181 (IV) states:
	Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.
	
	Here, the specification is devoid of adequate structure to perform the claimed function(s). In particular, the specification states that the claimed function of ‘recognizing 
	Therefore, the claim(s) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

	Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

	MPEP 2181 (IV) states:
	Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.

	Further, MPEP 2163 states (emphasis added)
	However, when a means- (or step-) plus-function claim limitation is found to be indefinite based on failure of the specification to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation necessarily lacks an adequate written description. Thus, when a claim is rejected as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second then the claim must also be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of an adequate written description.

	Here, as shown above in the 112(b) rejection, claim(s) 1-5 recites means-plus- function claim limitation(s) that are indefinite for failing to disclose sufficient corresponding structure, materials or acts that performs the entire claimed function. Therefore, these claims also lack adequate written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity that can the size of an object and the space within a vehicle, which, the entity will then provide to a user for how to load the object into the vehicle. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and Claim 1 recites “recognizing a size of an article that is accommodated in a vehicle,” “acquiring a possible accommodation capacity of a vehicle room of the vehicle,” “determines an accommodation method of the article into the vehicle room of the vehicle, based on a size of the article,” “recognize,” “notifying the accommodation method determined,” step(s) and function(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance
Claim 1, is similar to an entity receiving package size information and space information within a vehicle. The entity will then decide if the package is able fit within the vehicle and then provide accommodation of placing the article within the vehicle to a user. The mere recitation of generic computer components (Claim 1: an article size recognizing section, a possible accommodation capacity recognizing section, determining section, and a notifying section) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim 1 recite(s) the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “recognizing,” “acquiring,” “determining,” “recognizing,” and “notifying,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an article size recognizing section, a possible accommodation Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive(s) package and vehicle information and transmit(s) package accommodation information, which, is no more than “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a 

	Claim 5: The various metrics of Dependent Claim 5 merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of “recognizing,” and “determining,” is further directed to certain method of organizing human activity, as described in Claim 1. The article kind recognizing section, determining section, and vehicle room situation recognizing section, are recited so generically that it represents no more than mere instruction to apply the judicial exception on a computer. The recitation(s) of “recognizing a kind of the article,” and “determining the accommodation method based on the kind of the article recognized by the article kind recognizing section,” are merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. For the reasons described above with respect to Claim 1 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 3: The additional limitation(s) of “prioritizing,” and “determining,” is further directed to certain method of organizing human activity, as described in Claim 1. The Claim 1 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 4: The additional limitation(s) of “recognizing,” “acquiring,” “determining,” and “recognizing,” are further directed to certain method of organizing human activity, as described in Claim 1. The vehicle room situation recognizing section, a seat arrangement information acquiring section, and determining section are recited so generically that it represents no more than mere instruction to apply the judicial exception on a computer. The recitation(s) of “recognizing a use situation of the vehicle room,” “acquires seat arrangement information in which arrangement of a seat of the vehicle and the possible accommodation capacity changed by the arrangement are associated with each other,” “determining an accommodation method of the article into the vehicle, based on the size of the article,” “a use situation of the vehicle room,” and “seat arrangement information acquired,” are merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. For the reasons described above with respect to Claim 1 the judicial 

	The dependent claim(s) 2-5 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-5 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2017/0017502).
Regarding Claim 1, Gross et al., teaches an accommodation support system comprising: 
an article size recognizing section that recognizes a size of an article that is accommodated in a vehicle. (Paragraph 0033); and (Fig. 5)(Gross et al. teaches an optical capture apparatus is able to determine the dimensions, such as the width, depth, and length of the object as well as the weight of the object (i.e., size of an article))
a possible accommodation capacity recognizing section that acquires a possible accommodation capacity of a vehicle room of the vehicle. (Paragraph(s) 0023 and 0032)(Gross et al. teaches that the cargo space dimensions of the cargo space within the vehicle can be determined. The system can capture vehicle identification information that can determine the exact cargo space of the vehicle (i.e., possible accommodation capacity of a vehicle room), which, will help determine the loading recommendation
an accommodation method determining section that determines an accommodation method of the article into the vehicle room of the vehicle, based on a size of the article that is recognized by the article size recognizing section and the possible accommodation capacity of the vehicle room recognized by the possible accommodation capacity recognizing section. (Paragraph 0026)(Gross et al. teaches that the processing apparatus is able to determine the arrangement of objects in a 
an accommodation method notifying section that notifies the accommodation method determined by the accommodation method determining section. (Paragraph 0036)(Gross et al. teaches the system will display the determined loading arrangement to the user (i.e., notifies the accommodation method). The display will provide the user with a graphical representation of the vehicle will show the user the packing recommendation in which the objects need to be loaded into the vehicle, orientations of the objects during loading such as angling, rotation, and the final position of the objects)

	Regarding Claim 4, Gross et al., teaches all the limitations as applied to Claim 1 and 
a vehicle room situation recognizing section that recognizes a use situation of the vehicle room. (Paragraph 0032)(Gross et al. teaches that the system can determine areas in the vehicle that are not intended to be taken into account by the loading planning, which, are blocked for loading (i.e., use situation of the vehicle room). Examiner, further, notes that the system can take into account the number of passengers, which, is obtained from the seats that are blocked for loading)
a seat arrangement information acquiring section that acquires seat arrangement information in which arrangement of a seat of the vehicle and 
wherein the accommodation method determining section determines an accommodation method of the article into the vehicle, based on the size of the article recognized by the article size recognizing section, a use situation of the vehicle room recognized by the vehicle room situation recognizing section, and the seat arrangement information acquired by the seat arrangement information acquiring section. (Paragraph(s) 0017, 0023-0025, and 0036)(Gross et al. teaches determining a loading arrangement based on cargo space dimension of the cargo space in the vehicle and the object dimensions, see paragraph 0017. Gross et al., further, teaches that the system can determine the seat configuration of the vehicle (i.e., seat arrangement information), see paragraph 0024, for determining the loading recommendation. Gross et al., also, teaches determining object dimensions (i.e., size of the article), see paragraph 0025, for determining the arrangement of objects within the cargo space of 

	Regarding Claim 5, Gross et al., teaches all the limitations as applied to Claim 4 and wherein the vehicle room situation recognizing section recognizes a number of passengers of the vehicle, as the use situation of an inside of the vehicle. (Paragraph 0032)(Gross et al. teaches that the system can determine areas in the vehicle that are not intended to be taken into account by the loading planning, which, are blocked for loading (i.e., use situation of the vehicle room). Gross et al., further, teaches that the system can take into account the number of passengers, which, is obtained from the seats that are blocked for loading)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2017/0017502) in view of Folks et al. (US 10,300,832)..
Regarding Claim 2, Gross et al., teaches all the limitations as applied to Claim 1. 
However, Gross et al., doesn’t explicitly teach 
an article kind recognizing section that recognizes a kind of the article.
wherein the accommodation method determining section determines the accommodation method based on the kind of the article recognized by the article kind recognizing section. 
	But, Folks et al. in the analogous art of a method for determining cargo configurations within a vehicle based on the cargo item, teaches
an article kind recognizing section that recognizes a kind of the article. (Column 6, Lines 37-54); and (Column 7, Lines 22-34)(Folks et al. teaches that a cargo space and layout can be determined based on the cargo items and cargo space. The system will determine a set of cargo items such as via a mobile device and/or sensor. The system will determine the set of cargo item characteristics such the type of object that can include a chair, sofa, or box)
wherein the accommodation method determining section determines the accommodation method based on the kind of the article recognized by the article kind recognizing section. (Column 8, Lines 15-20, 49-58, and 60-67); and (Column 9, Lines 1-5)(Folks teaches that the configuration of the cargo space and a layout of the set of cargo items within the cargo space can be determined based on at least the set of cargo items, see Column 8, Lines 15-20. The layout will include the positions and orientation of the items within the cargo space of the vehicle, see Column 8, Lines 49-58. Folks et al., further, teaches that the cargo space configuration and layout can be displayed to the user, see Column 8, Lines 60-67 and Column 9, Lines 1-5. Examiner, respectfully, 
	 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that will determine the arrangement of items within a vehicle, which, the arrangement will be provided to a user of Gross et al.,  by incorporating the teachings of a determining a cargo loading configuration for a vehicle based on the cargo items received of Folks et al., with the motivation to improve or optimize the final configuration and layout for loading a vehicle by determining the cargo space and a layout of the set of cargo items in order to help to be placed within the vehicle. (Folks et al.: Column 9, Lines 17-21)

	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2017/0017502) in view of Kaneichi et al. (US 2019/0176754) and further in view of Endo et al. (US 2019/0138985).
Regarding Claim 3, Gross et al., teaches all the limitations as applied to Claim 1.
However, Gross et al., doesn’t explicitly teach
a priority order setting section that sets a priority order to a plurality of accommodation areas configuration the vehicle room. 
wherein the accommodation method determining section determines the accommodation area highest in the priority order as an accommodation destination of the article first.
a priority order setting section that sets a priority order to a plurality of accommodation areas configuration the vehicle room. (Paragraph 0251)(Kaneichi et al. teaches determining a current state within the compartment of a vehicle, which, can determine loading current-state information. Kaneichi et al., further, teaches that the loading position of the parcel is decided in the vehicle based on the priority given to the loading regions (i.e., priority order to a plurality of accommodation areas))
	 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that will determine the arrangement of items within a vehicle, which, the arrangement will be provided to a user of Gross et al.,  by incorporating the teachings of determining a priority for a plurality of loading regions within a vehicle of Kaneichi et al., with the motivation to improve efficiency of loading objects by obtaining information of the object and loading region prior to the planned delivery of the object. (Kaneichi et al.: Paragraph 0007)
	With respect to the above limitations: while Kaneichi et al. teaches determining loading positions for a parcel by giving loading regions various priorities. However, Gross et al. and Kaneichi et al., do not explicitly teach giving a higher priority to a loading region. 
	But, Endo et al. in the analogous art of determining a location for luggage, teaches wherein the accommodation method determining section determines the accommodation area highest in the priority order as an accommodation destination of the article first. (Paragraph(s) 0207-0208)(Endo et al. teaches designating the trunk as the highest priority. Endo et al., further, teaches that when the 
	 It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that will determine the arrangement of items within a vehicle, which, the arrangement will be provided to a user of Gross et al. and determining a priority for a plurality of loading regions within a vehicle of Kaneichi et al.,  by incorporating the teachings of a determining a highest priority of a vehicle location and delivering luggage to the vehicle of Endo et al., with the motivation to improve convenience for a user who wishes for luggage to be delivered to the same designated place every time by setting a priority location for the vehicle. (Endo et al.: Paragraph 0336)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dearing (US 2016/0042320). Dearing et al. teaches a delivery process, which, the system is able to load items onto the delivery vehicle in reverse sequence identifier order such that the highest numbered sequence identifier is loaded first. 
Daun et al. (US 2016/0304299). Daun et al. teaches an optimized loading strategy for the motor vehicle, which, the system will take into account a loading strategy prioritized by a user and/or a driver. The user and/or the driver can optionally assign a higher priority to certain objects to be loaded than to other objects. If a user or driver or passenger needs access to an object to be transported during the transport or during a drive, the object should be assigned such a loading position when determining the loading strategy that said object is within reach or on top in the trunk. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628